Title: From John Adams to William Paca, 9 September 1785
From: Adams, John
To: Paca, William


          
            Sir,
            Grosvr: Square. 9th. Septemr: 1785.
          
          I recd. soon after my arrival in London the letter you did me the honor to write me on the 29th. of April, with the enclosed copy of a letter from Mr: Chace to the Minister— Your Excellency & the Council may depend upon every assistance I can give to the Cause. The Agent & Solicitor of Maryland have been with me several times, & the last time to request that I would speak to the Minister that the Attorney Genl: might be pressed to give into Chancery his answer, for which the Cause waited— I waited on Lord Carmarthen accordingly, who expressed himself, as he had done before to me, much in favr: of Maryland. But, according to appearances, the Cabinet are not yet prepared in any thing respecting America. It is hitherto impossible to get any answer to any Question— The Cabinet are taking time probably to digest their whole system, & will give answers to all things at once. So plain a matter as this could never be perplexed but upon a principle which this Court will not easily admit, vizt: that all Contracts & Debts were extinguished or suspended, betwn: American Citizens & British Subjects, by the late Revolution. Even upon this principle the right of Maryland was restored by the Treaty as much as any other bonâ fide debt— I conjecture that the delay has been studied with some view to the general question concerning debts—
          I had hopes of having something more satisfactory to write to your Excellency concerning this Subject before this time; but, as it is still uncertain when any thing will be done, I ought not longer to delay my acknowledgement of your letter.
          I have the honor to be, Sir, / Yrs: &c: &c.—
        